DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on April 25, 2021.  In virtue of this communication, claims 1-30 are currently presented in the instant application.

Drawings
The drawings submitted on April 02, 2021.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on September 28, 2021, December 08, 2021, January 12, 2022 and March 30, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Double patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over respective claim 1 (see table below) of Patent No. US Reference use to rejected claim 1 ()


Instant Application

Patent Number US 10987176 B2

Claim 20 (New) A method comprising:

Claim 3, 
storing a virtual surgical plan for an orthopedic surgery, wherein the virtual surgical plan for the orthopedic surgery includes information defining a plurality of steps of the orthopedic surgery;


selecting, based on the virtual surgical plan for the orthopedic surgery, a surgical item in a kit containing a plurality of surgical items, wherein the selected surgical item is usable for a step of the orthopedic surgery and the plurality of surgical items include one or more of surgical tools or surgical implants; and 

selecting a surgical item of a plurality of physical surgical items based on the virtual surgical plan containing information that specifies that the surgical item is to be used in the next step of the orthopedic joint repair surgical procedure as defined by the virtual surgical plan; and

causing a mixed reality (MR) visualization device to present virtual information that identifies the selected surgical item among the plurality of surgical items, wherein the virtual information is presented on or adjacent a position of the selected surgical item visible via the MR visualization device.

presenting, via the MR visualization device, virtual information that identifies the selected surgical item among the plurality of physical surgical items, wherein the virtual information is presented on or adjacent a position of the selected surgical item visible via the MR visualization device.


Instant claim 1 further recites “storing a virtual surgical plan for an orthopedic surgery, wherein the virtual surgical plan for the orthopedic surgery includes information defining a plurality of steps of the orthopedic surgery,”  which is met by Aram and VanDyken as set forth in the rejection of claim 1 below.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. The claim 32 is drawn to a "a computer- readable storage medium”. In treating the claim as a whole, Computer Readable Media
(CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest
reasonable interpretation (BRI), will cover an ineligible signal per se unless defined
otherwise in the application as filed. Applicants' specification does not explicitly exclude
ineligible signal embodiments. When the broadest reasonable interpretation of a claim
covers signals per se, the claim must be rejected under 35 U.S.C. § 101 as covering
non-statutory subject matter.
In view of the Official Gazette Notice (1251OG212, made available February 23,
2010), the examiner suggests amending the claims to recite " non-transitory computer- readable storage medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aram et la. (US 20160287337 A1, hereinafter Aram) in view of VanDyken (US 20190142520 A1). 
Regarding claim 20.  Aram discloses a method comprising: 
storing a virtual surgical plan for an orthopedic surgery (Aram, see the second half of the paragraph [0032], As described in greater detail below, the healthcare facility 12 includes one or more computing devices 26 that may be used to prepare a request 18 for a surgical plan 20 based on patient information stored in a medical database 28. In response, the vendor 14 provides the surgical plan 20, which may uploaded into an augmented reality device 30 that may be used during the surgical procedure to provide information to surgeon during the performance of a surgical procedure. In some cases, the vendor 14 may also provide a customized package 32 of surgical instruments for use with the plan 20
selecting, based on the virtual surgical plan for the orthopedic surgery, a surgical item in a kit containing a plurality of surgical items (Aram, see at least [0061] When the surgeon has selected a surgical instrument such as, for example, the surgical drill 224, the AR device 30 may verify the surgeon has selected the correct surgical instrument in block 204. To do so, the AR device 30 may scan the data tag 72 of the surgical drill 224 using image and/or video data from the camera 68. After the AR device 30 has confirmed that the surgeon has selected the correct instrument, the routine 200 may advance to block 206.), wherein the selected surgical item is usable for a step of the orthopedic surgery and the plurality of surgical items include one or more of surgical tools or surgical implants (Aram, see at least [0066] Returning to FIG. 6, the routine 200 may then return to block 202 following the completion of the drilling operation. To do so, the surgeon may operate one of the controls 62 to access the next step in the surgical plan 20. Alternatively, the AR device 30 may utilize the data from the camera 68 to determine that the surgeon has completed the current step of the procedure and automatically proceed to the next step of the procedure.); and 
causing a mixed reality (MR) visualization device to present virtual information that identifies the selected surgical item among the plurality of surgical items, wherein the virtual information is presented on or adjacent a position of the selected surgical item visible via the MR visualization device (Aram, 3[0067] As shown in FIG. 10, the AR device 30 may be configured to pause after the surgeon has completed the drilling operation. When paused, the display 56 may be deactivated so that the surgeon may have an unobstructed view of the bone 232. As shown in FIG. 11, the surgeon may select the next surgical instrument 240. The AR device 30 may scan the data tag 72 of the surgical instrument 240 using image and/or video data from the camera 68 to identify the surgical instrument 240. After the AR device 30 has identified the surgical instrument 240, the processor 52 may activate the display 56 to provide information to the surgeon about the surgical instrument 240, including, for example, specific settings 242 of the surgical instrument 240, as shown in FIG. 11. The surgeon may then proceed to operate the adjustment knobs and other controls of the surgical instrument 240 to match the settings 242.).

    PNG
    media_image1.png
    416
    732
    media_image1.png
    Greyscale

While Aram discloses storing a virtual surgical plan for an orthopedic surgery, but does not explicitly disclose wherein the virtual surgical plan for the orthopedic surgery includes information defining a plurality of steps of the orthopedic surgery.  However, VanDyken discloses:
wherein the virtual surgical plan for the orthopedic surgery includes information defining a plurality of steps of the orthopedic surgery (VanDyken, see at least par. [0025] During the simulation of the surgical procedure using a virtual tool, patient image data is displayed on a display. The patient image data may be preoperatively obtained using MRI, CT, PET, fluoroscopy, and/or any other imaging modality. As noted above, the patient image data may be displayed as one or more two-dimensional images of the patient's anatomy, or may be displayed as a three-dimensional model of the patient's anatomy. A virtual representation of the tool is also displayed on the display in relation to the patient image data. As the surgeon performs the steps of the surgical workflow associated with the surgical procedure using the virtual tool, the surgical planning program generates one or more planning parameters to be included within the surgical plan. The planning parameters and the surgical plan are stored within the surgical planning program when the simulation has completed.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine Aram, disclosed invention, and have wherein the virtual surgical plan for the orthopedic surgery includes information defining a plurality of steps of the orthopedic surgery, as taught by VanDyken, thereby to provide systems and methods for surgical that increase the surgeon's comfort and confidence in performing the surgery and to decrease the amount of time necessary to prepare for the surgery. 

Regarding claim 21.  Aram in view of VanDyken discloses the method of claim 20, wherein the virtual information comprises one or more of a virtual halo, an outline, highlighting, one or more marks, or text (Aram, see at least par. [0077] As described above, the routine 200 may then return to block 202 at the completion of block 210. Referring now to FIG. 20, the AR device 30 may proceed to the next step of the procedure. Again, the processor 52 may operate the display 56 to provide visual information 334 regarding the procedure step. The display 56 may also include digital markers 336 that overlay the patient's bone 338 to show where the surgeon should, for example, make a physical mark or place a physical marker 340 on the patient's bone.).
Regarding claim 22.  Aram in view of VanDyken discloses the method of claim 20, wherein the surgical item is a first surgical item in the kit and the step of the orthopedic surgery is a first step of the orthopedic surgery, and the method further comprises: 
causing the MR visualization to include a first virtual checklist item (Aram, see FIG. 4, customized package 32) in a checklist of the steps of the orthopedic surgery, the first virtual checklist item comprising text describing the first step of the orthopedic surgery (Aram, see at least par. [0041], Referring now to FIG. 4, the system 10 includes a number of surgical instruments 70 for use during the surgical procedure to prepare the patient's bone to receive an orthopaedic prosthesis. The instruments 70 may be included in a customized package 32 of the surgical instruments for use with a particular patient or may be included in a generic instrument package. In the illustrative embodiment, a data tag 72 may be attached to the surgical instrument 70, as shown in FIG. 4. The data tag 72 contains information, which, among other things, permits the surgical instrument 70 to be identified by the AR device 30. The tag 72 is attached to, embedded in, or otherwise secured to the surgical instrument 70. In other embodiments, the data tag 72 may be incorporated into the packaging of the surgical instrument 70.); 
detecting a command to mark the first step of the orthopedic surgery complete (Aram, see at least the first 5 lines of the par. [0067], the AR device 30 may be configured to pause after the surgeon has completed the drilling operation. When paused, the display 56 may be deactivated so that the surgeon may have an unobstructed view of the bone 232); and 
based on the command: 
storing data indicating that the first step is complete (Aram, see the second half of the par. [0060] The surgeon may use one of the controls 62 to advance the routine 200 to the next block 204. In the block 204, the processor 52 accesses the surgical plan 20 to determine the next step of the surgical procedure. To do so, the processor 52 may access a procedure log stored in memory to determine what steps, if any, have already been performed; [0066] Returning to FIG. 6, the routine 200 may then return to block 202 following the completion of the drilling operation); and 
causing the MR visualization to present a second virtual checklist item in the checklist , the second virtual checklist item comprising text describing another step of the orthopedic surgery (Aram, see at least lines 6-10 of the par. [0067], the surgeon may select the next surgical instrument 240. The AR device 30 may scan the data tag 72 of the surgical instrument 240 using image and/or video data from the camera 68 to identify the surgical instrument 240.); 
selecting, based on the virtual surgical plan, a second surgical item in the kit (Aram, see at least lines 6-10 of the par. [0067], the surgeon may select the next surgical instrument 240. The AR device 30 may scan the data tag 72 of the surgical instrument 240 using image and/or video data from the camera 68 to identify the surgical instrument 240); and 
causing the MR visualization device to present virtual information that identifies the selected second surgical item among the plurality of surgical items, wherein the virtual information that identifies the selected second surgical item is presented on or adjacent a position of the selected second surgical item visible through the MR visualization device (see FIG. 11 and at least  the lines 11-17 of the par. [0067] The AR device 30 may scan the data tag 72 of the surgical instrument 240 using image and/or video data from the camera 68 to identify the surgical instrument 240. After the AR device 30 has identified the surgical instrument 240, the processor 52 may activate the display 56 to provide information to the surgeon about the surgical instrument 240, including, for example, specific settings 242 of the surgical instrument 240, as shown in FIG. 11. The surgeon may then proceed to operate the adjustment knobs and other controls of the surgical instrument 240 to match the settings 242.).

Regarding claim 23.  Aram in view of VanDyken discloses the method of claim 20, further comprising, during performance of the step of the orthopedic surgery, verifying that the user is using the surgical item (Aram, see at least the first 3 lines of the par. [0068] As shown in FIGS. 11-12, the AR device 30 may also be used to verify that a surgical instrument such as, for example, a cutting block 250, is properly positioned on the patient's bone).

Regarding claim 24.  Aram in view of VanDyken discloses the method of claim 20, wherein verifying that the user is using the surgical item comprises performing visual object detection of the surgical item with cameras of the MR visualization device (Aram, see at least par. [0061] When the surgeon has selected a surgical instrument such as, for example, the surgical drill 224, the AR device 30 may verify the surgeon has selected the correct surgical instrument in block 204. To do so, the AR device 30 may scan the data tag 72 of the surgical drill 224 using image and/or video data from the camera 68. After the AR device 30 has confirmed that the surgeon has selected the correct instrument, the routine 200 may advance to block 206.).

Regarding claims 26-30, they are rejected for the same rationale of claims 20-24, respectively.

Regarding claim 32.  A computer-readable storage medium comprising instructions that, when executed, cause one or more processing devices to process the method of claim 1, so it is rejected for the same rationale of claim 1.

Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Aram et la. (US 20160287337 A1, hereinafter Aram) in view of VanDyken (US 20190142520 A1), as applied claim 20 above and further in view of Nawana et al. (US 20140081659 A1, hereinafter Nawana).
Regarding claim 25.  While Aram in view of VanDyken discloses comprising causing the MR visualization device to present virtual information, but does not explicitly discloses indicate previously used surgical items in the plurality of surgical items.  However, Nawana discloses: 
indicate previously used surgical items in the plurality of surgical items (see at least par. [0174], indication as to whether the user previously used the instrument in a previous actual surgical procedure, and whether additional views of the instrument are available. Although the menu is shown in FIG. 8 as a pictorial menu, the menu can be presented in any way, such as all text, all pictorial, or a combination of text and images. Additionally, one or more informational resources, e.g., links to product brochures, links to educational videos of products in use, identification of previous surgical procedure(s) using the menu item that were performed by the user, etc., can be provided for any one or more of the menu items).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the X in view of Y disclosed invention, and have further comprising indicate previously used surgical items in the plurality of surgical items, as taught by Nawana, thereby to provide systems and methods for surgical and interventional planning, support, post-operative follow-up, and functional recovery tracking that increase the surgeon's comfort and confidence in performing the surgery and to decrease the amount of time necessary to prepare for the surgery. However, the patient may thus not benefit from newer, improved surgical techniques and medical devices and/or from more effective treatments for specific symptoms (Nawana, see par. [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612